Title: To John Adams from Henry Knox, 19 March 1797
From: Knox, Henry
To: Adams, John


(private)My dear Sir
Boston March 19 1797

I experience a reluctance in addressing you lest I should absorb a certain portion of your time which ought to be used for more important purposes.
I doubt whether I ought to congratulate you on being elevated to the Cheif Magistracy of the United States; for it is questionable wheth very questionable, whether there are not more thorns than roses in the situation.  But I religiously felicitate my Country on having you at the helm of Government. And in doing this, I feel the operation of a certain selfishness that Our maker interwove in our construction.  I feel a confidence in the safety of our political bark. The elevation was justly your due; and had any other person been chosen, the majority of Electors in my poor opinion would either have been ignorant of your character, or unworthy of the trust reposed in them
Your speech on the day of your inauguration appears, to have given general satisfaction.  The part relatively to France is peculiarly pleasing, as thereon hopes are entertained that you may devise some decisive, and prompt expedient to prevent that rash people from pushing us to extremities.  A little further, and every principle of attachment in this Country will be uprooted forever, and the public mind prepared to embrace the first opportunity, of being avenged for the unprovoked outrages we are suffering.
Whether this crisis can be avoided is with the little information I possess, entirely uncertain.  But it appears highly proper, that every experiment which would afford the least hope, should be tried. If after every effort, nothing should be found to be effective, the American people would meet with fortitude, an event which could not by their cheif Magistrate be controuled or averted—
Among the expedients which have presented themselves to my mind, the one I am about to mention, only, seems to promise much; and I confess I should entertain considerable hopes from it. I submit it with respectful diffidence as a suggestion, which may not before perhaps have been entertained by you.
Let Mr Jefferson be sent to France As soon as possible, as Envoy Extraordinary, to make those explanations of our situation and disposition towards France, and of their mistakes and errors towards us, which can be done with perfect truth, and which being told in the language of friendship by him, would most probably be acceptable. Their pride would be gratified by the mission of the Vice President of the United States—This circumstance of rank, and the high estimation he is held in as the friend of the french revolution would effect all the reconciliation that could possibly be effected by any measure whatever.  If the mission should be unsuccessful, his report upon his return, would unite and brace the public mind to those exertions the case might require. In either event the glory and Wisdom of the measure would redound to the President of the United States, who would be considered as having done all that was possible to serve the interests of his Country.
The measure would be highly acceptable to the great majority of Federalists who wish peace with all the world—The party in this Country whose Zeal for France has been greater than their love for the United States would be delighted with the event. For excepting some renegade foreigners, it cannot be supposed that many native Americans would wish to plunge their Country in a war
It may be suggested that General Pinckneys pride would be hurt by this step. I should believe the contrary. On so momentous a crisis in the affairs of his country, it would be natural for him to be pleased, with the countenance of so dignified a person as the Vice President, and one so much known and respected in France.
It may perhaps be further suggested, that the dignity of the United States would be wounded by sending so important a character in the Government, on such a mission—But this objection could not be a sound one, when the magnitude of the measure should be considered, and that the cheif Justice was employed in a similar case.—But the dignity of character is an important requisite in the mission.  I entertain so good an opinion of Mr Jeffersons patriotism, as to beleive he would not hesitate at, much less refuse the offer.
The motive which has induced this suggestion, is as pure, as it is respectful to you. I know not the reasons which might be urged against its adoption. But there may exist just and insuperable objections, with which I am unacquainted. Every political measure is susceptible of various views, and it is the duty of good Citizens to repose themselves with confidence under the protection of their government—No person possesses this confidence in a greater degree than I do on the present instance, and there is no one who wishes more sincerely that your administration may be prosperous to your Country, and glorious to yourself.
I am by dear sir / with perfect respect and / attachment / Your most Obedient / Servant

H Knox